Name: Commission Regulation (EEC) No 2917/82 of 29 October 1982 amending Regulation (EEC) No 1054/78 following the fixing of new exchange rates to be applied in agriculture for the Belgian/Luxembourg franc and the French franc
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 304/54 Official Journal of the European Communities 30 . 10 . 82 COMMISSION REGULATION (EEC) No 2917/82 of 29 October 1982 amending Regulation (EEC) No 1054/78 following the fixing of new exchange rates to be applied in agriculture for the Belgian/Luxembourg franc and the French franc THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 878 /77 of 26 April 1977 on the exchange rates to be applied in agriculture ('), as last amended by Regulation (EEC) No 2792/82 (2), and in particular Article 5 thereof, Whereas Article 2 (2) of Commission Regulation (EEC) No 1054/78 ( 3), as last amended by Regulation (EEC) No 1 780/82 (4), laid down that the provisions of the last subparagraph of Article 4 ( 1 ) of Council Regu ­ lation (EEC) No 1 1 34/ 68 (-s) should apply only in the case of alterations to the representative rates taking place up to 28 June 1982 ; Whereas Regulation (EEC) No 2792/82 amended Annexes I and IV to Regulation (EEC) No 878 /77 to take account of the fixing of the new representative rates for the Belgian /Luxembourg franc and the French franc , taking effect at the beginning of the next marketing year ; whereas it is therefore appro ­ priate to amend Regulation (EEC) No 1054/78 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of all the relevant management committees ,  before 3 April 1982, with regard to the repre ­ sentative rate for the Danish krone, referred to in Annex II to Regulation (EEC) No 878 /77 , in the version introduced by Regulation (EEC) No 794/82 (3),  before 30 April 1982, with regard to the repre ­ sentative rates for the Belgian/Luxembourg franc , the Danish krone, the French franc, the Greek drachma and the Italian lira, referred to respectively in Annexes I , II , IV, V and VII to Regulation (EEC) No 878 /77, in the version introduced by Regulation (EEC) No 1051 /82 (4),  before 12 May 1982, with regard to the repre ­ sentative rate for the Greek drachma, referred to in Annex V to Regulation (EEC) No 878 /77, in the version introduced by Regulation (EEC) No 1154/82 0,  before 30 April 1982, with regard to the repre ­ sentative rates for the German mark and the Dutch guilder, referred to respectively in Annexes III and VIII to Regulation (EEC) No 878 /77, in the version introduced by Regula ­ tion (EEC) No 1207/82 (6),  before 28 June 1982, with regard to the repre ­ sentative rates for the Danish krone, the Greek drachma and the Irish pound, referred to respectively in Annexes II , V and VI to Regula ­ tion (EEC) No 878 /77 , in the version intro ­ duced by Regulation (EEC) No 1 668/82 Q,  before 19 October 1982, with regard to the representative rates for the Belgian/ Luxembourg franc and the French franc , referred to respectively in Annexes I and IV to Regulation (EEC) No 878 /77 in the version introduced by Regulation (EEC) No 2792/82 (8 ). HAS ADOPTED THIS REGULATION : Article 1 (') OJ No L 338 , 13 . 12 . 1980 , p . 1 . O OJ No L 344, 30 . 11 . 1981 , p . 1 . ( 3) OJ No L 91 , 5 . 4 . 1982, p . 7 . Article 2 (2) of Regulation (EEC) No 1054/78 is hereby replaced by the following : ' 2 . The provisions of the last subparagraph of Article 4 ( 1 ) of Regulation (EEC) No 1134/68 shall apply only to advance fixings and to certificates or titles attesting them issued within the meaning of Article 21 of Regulation (EEC) No 3183/80 ('):  before 30 November 1981 , with regard to the representative rate for the Italian lira , referred to in Annex VII to Regulation (EEC) No 878 /77 , in the version introduced by Regula ­ tion (EEC) No 3398 / 81 (2), (4) OJ No L 123 , 6 . 5 . 1982, p . 1 . 0 OJ No L 134, 15 . 5 . 1982, p . 8 . (6) OJ No L 140 , 20 . 5 . 1982, p . 51 . 0 OJ No L 184, 29 . 6 . 1982, p . 19 . O OJ No L 295 , 21 . 10 . 1982, p . 6 .' Article 2 ') OJ No L 106, 29 . 4 . 1977 , p . 27 . 2) OJ No L 295 , 21 . 10 . 1982, p . 6 . &lt;) OJ No L 134, 22 . 5 . 1978 , p . 40 . 4) OJ No L 197 , 6 . 7 . 1982, p . 16 . &lt; OJ No L 188 , 1 . 8 . 1968 , p . 1 . This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. 30 . 10 . 82 Official Journal of the European Communities No L 304/ 55 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 October 1982. For the Commission Poul DALSAGER Member of the Commission